Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 1 of 25
           Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 2 of 25




                                                   TABLE OF CONTENTS


TABLE OF AUTHORITIES .......................................................................................................... ii

I.        AWS’s Attempts To Narrow The Blue & Gold Fleet Waiver Rule
          Are Unavailing .....................................................................................................................2

          A.         AWS Fails To Meaningfully Distinguish Numerous Applications
                     Of The Wavier Rule To Alleged Procurement Defects Other
                     Than Solicitation Terms ...........................................................................................2

          B.         The Cases AWS Cites Do Not Support Its Narrow Construction Of
                     The Blue & Gold Fleet Waiver Rule .......................................................................8

II.       AWS Entirely Ignores Its 2019 Waiver, Which Has Not Been Cured ..............................10

III.      In Count Four, AWS Challenges Not The Evaluations, But Terms Of
          The Competition And The Scope Of Corrective Action ...................................................12

IV.       AWS Could Have Brought Its Bias Allegations Prior To Evaluation
          And Award .........................................................................................................................15

          A.         Standing Is Not At Issue Here ...............................................................................15

          B.         AWS’s Bias Claims Were Ripe Prior To Award ...................................................16

          C.         AWS’s Own Allegations Demonstrate That Any Supposed Defect
                     Was Patent .............................................................................................................17

V.        The Equitable And Policy Rationales Of Blue & Gold Fleet Support
          A Finding Of Waiver .........................................................................................................19

CONCLUSION ..............................................................................................................................20




                                                                      i
           Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 3 of 25




                                               TABLE OF AUTHORITIES

                                                               CASES

Adams and Associates, Inc.,
  B-417120; B-417125 2019 CPD ¶ 21 (Comp. Gen. Jan. 16, 2019) ....................................... 5, 6

Anham FZCO v. United States,
  144 Fed. Cl. 697 (2019) ...................................................................................................... 15, 17

Blue & Gold Fleet v. United States,
  492 F.3d 1308 (Fed. Cir. 2007).......................................................................................... passim

Boeing Co. v. United States,
  968 F.3d 1371 (Fed. Cir. 2020)............................................................................................... 8, 9

Caddell Construction Co. v. United States,
  125 Fed. Cl. 264 (2016) ........................................................................................................ 9, 10

Ceres Env't Servs., Inc. v. United States,
  97 Fed. Cl. 277 (2011) ................................................................................................................ 3

COMINT Sys. Corp. v. United States,
 700 F.3d 1377 (Fed. Cir. 2012).......................................................................................... passim

Communication Construction Services v. United States,
  116 Fed. Cl. 233 (2014) .............................................................................................................. 4

Concourse Group, LLC v. United States,
  131 Fed. Cl. 26 (2017) ................................................................................................................ 4

CRAssociates, Inc. v. United States,
  102 Fed. Cl. 698 (2011) .............................................................................................................. 3

Draken International, Inc. v. United States,
  120 Fed. Cl. 383 (2015) ........................................................................................................ 9, 10

Four Points by Sheraton v. United States,
  63 Fed. Cl. 341 (2005) .............................................................................................................. 12

Info. Tech. & Applications Corp. v. United States,
   316 F.3d 1312 (Fed. Cir. 2003)..................................................................................... 12, 18, 19

Inserso Corp. v. United States,
  961 F.3d 1343 (Fed. Cir. 2020)........................................................................................... 2, 3, 9



                                                                    ii
           Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 4 of 25




Jacobs Technology Inc. v. United States,
  131 Fed. Cl. 430 (2017) ..................................................................................................... passim

Nat’l Am. Ins. Co. v. United States,
  498 F.3d 1301 (Fed. Cir. 2007)................................................................................................... 2

Per Aarsleff A/S v. United States,
  829 F.3d 1303 (Fed. Cir. 2016)................................................................................................. 20

Peraton Inc. v. United States,
  146 Fed. Cl. 94 (2019) ................................................................................................................ 6

Square One Armoring Serv., Inc. v. United States,
  123 Fed. Cl. 309 (2015) ............................................................................................................ 16

Sys. Appl. & Techs., Inc. v. United States,
  691 F.3d 1374 (Fed. Cir. 2012)................................................................................................. 16

Technatomy Corp. v. United States,
  144 Fed. Cl. 388 (2019) ............................................................................................................ 16

Weeks Marine, Inc. v. United States,
 575 F.3d 1352 (Fed. Cir. 2009)................................................................................................. 16




                                                                    iii
        Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 5 of 25




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

AMAZON WEB SERVICES, INC.,                        )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )                No. 19-1796C
                                                  )      (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                                )
                                                  )
               Defendant,                         )

and

MICROSOFT CORPORATION,                            )

               Intervenor-defendant.              )

               DEFENDANT’S REPLY IN SUPPORT OF ITS RENEWED
              MOTION TO DISMISS, IN PART, PLAINTIFF’S COMPLAINT

       Defendant, the United States, respectfully submits this reply in support of its request that

this Court dismiss Count Four of the amended complaint filed by plaintiff, Amazon Web

Services, Inc. (AWS), pursuant to Rule 12(b)(6) of the Rules of the United States Court of

Federal Claims (RCFC), because AWS has waived the allegations contained therein. AWS’s

response to our motion misconstrues the law and contorts its pleadings in an attempt to escape

the consequences of its decision twice to withhold its allegations of bias affecting the

Department of Defense’s (DoD) Joint Enterprise Defense Infrastructure (JEDI) contract until

after the award decision was made and, later, reaffirmed. But AWS’s efforts cannot conceal the

fundamental flaw in its bias allegations. Because AWS was aware, well before award, of the

(scant) facts on which it bases these allegations, it cannot undo its waiver by instead alleging that

evaluation judgments with which it disagrees manifest this alleged bias. Although AWS may
        Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 6 of 25




continue to challenge these evaluations via Counts One, Two, and Three of its amended

complaint, AWS has waived the allegations of Count Four, which should be dismissed.

I.     AWS’s Attempts To Narrow The Blue & Gold Fleet Waiver Rule Are Unavailing

       A.      AWS Fails To Meaningfully Distinguish Numerous Applications Of The Waiver
               Rule To Alleged Procurement Defects Other Than Solicitation Terms

       In its response to our renewed motion, AWS again attempts to narrow the scope of the

Blue & Gold Fleet waiver rule, despite recent binding Federal Circuit precedent clarifying the

broad application of the rule. See Inserso Corp. v. United States, 961 F.3d 1343, 1349 (Fed. Cir.

2020) (citing Blue & Gold Fleet, L.P. v. United States, 492 F.3d 1308, 1313 (Fed. Cir. 2007)).

AWS wrongly dismisses a large and growing body of precedent in which the Federal Circuit and

this Court have applied the Blue & Gold Fleet waiver rule to challenges to alleged procurement

defects other than solicitation terms, relying on a few older, inapposite cases. As we explained

in our motion and detail further below, AWS’s constrained view of the application of the waiver

rule is plainly inconsistent with controlling precedent.

       As AWS acknowledges, the Federal Circuit has made clear that the rationale underlying

the Blue & Gold Fleet waiver rule extends to “all situations in which the protesting party had the

opportunity to challenge a solicitation before the award and failed to do so.” COMINT Sys.

Corp. v. United States, 700 F.3d 1377, 1382 (Fed. Cir. 2012). In COMINT, the Court was

explicit that the rationale for the waiver rule was broader still, stating that “[t]he same policy

underlying Blue & Gold supports its extension to all pre-award situations.” Id. at 1382

(emphasis added). AWS seeks to dismiss this language as dicta, Pl. Resp. at 15, but the Federal

Circuit’s analysis provides important insight into the fundamental rationale underpinning the

waiver rule. See Nat’l Am. Ins. Co. v. United States, 498 F.3d 1301, 1306 (Fed. Cir. 2007)




                                                  2
        Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 7 of 25




(“Dicta . . . are . . . not precedential (although [they] may be considered persuasive).”) (internal

quotation marks and citation omitted).

       Citing COMINT, the Federal Circuit expressly reaffirmed this rationale in its recent

decision in Inserso. 961 F.3d at 1349. AWS argues that Inserso is inapposite because Inserso

failed to timely protest express solicitation terms. Pl. Resp. at 16. AWS is incorrect. Inserso

brought two main challenges, alleging that the agency failed to identify and mitigate an unequal

access to information organizational conflict of interest (OCI) and that the agency failed to treat

it fairly and equally. 961 F.3d at 1348. Both challenges stemmed from Inserso’s allegation that

the agency improperly disclosed source selection information – chiefly total evaluated prices of

offerors in a similar parallel competition – to some offerors but not others. Id. That the Court

identified the terms of two different solicitations to establish that Inserso was on notice of the

basis of its challenge well before award did not convert Inserso’s protest into a challenge to

express solicitation terms. Rather, Inserso challenged the agency’s conduct, not its solicitation.

Id. Moreover, although the dissent in Inserso expressed concern about extending the Blue &

Gold Fleet waiver rule to non-solicitation challenges, id. at 1358, the majority plainly disagreed,

noting that “[t]he Court of Federal Claims has correctly applied this rule in organizational-

conflict-of-interest cases.” Id. at 1349 (citing Ceres Env’t Servs., Inc. v. United States, 97 Fed.

Cl. 277, 310 (2011), which held that “[a]lthough the instant case does not involve a ‘patent error’

in a solicitation, it involves an obvious procurement procedure which Plaintiff knew was being

applied and chose not to challenge prior to submitting its proposal in the recompetition.”).

       AWS seeks to distinguish this line of OCI cases by characterizing the challenges brought

in those cases as challenges to solicitation terms. Pl. Resp. at 16-17. But a careful examination

of these cases establishes that most of the OCI allegations at issue were no more related to the



                                                  3
        Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 8 of 25




solicitation terms than are AWS’s allegations in this case. It is true that in CRAssociates, Inc. v.

United States, 102 Fed. Cl. 698, 712 (2011), aff’d 475 F. App’x 341 (Fed. Cir. 2012), the

plaintiff had requested amendments to the solicitation to address an unequal access to

information OCI that it alleged had arisen, and that the Court found that the plaintiff was

required to file its protest when the agency refused to include such amendments. Id. But the

Court also went further, explaining that the plaintiff could not “escape this waiver rule by

asserting that, wholly apart from the terms of the RFP, the Army should have identified and

mitigated an unequal information OCI,” because “the rationale of Blue and Gold leads to the

conclusion that a contractor should not be allowed to protest an agency’s failure to identify and

mitigate an OCI when the contractor knew about the alleged OCI from the start, but failed to

assert it, via protest, prior to the award.” Id. This description of the application of the Blue &

Gold Fleet rationale squarely encompasses AWS’s allegations here, which include both conflict

of interest claims as well as bias and bad faith claims that are a close analog to OCI allegations.

       AWS alleges that the Court’s decision in Concourse Group, LLC v. United States, 131

Fed. Cl. 26, 29-30 (2017), was also “based on the Government’s failure to amend the terms of

the solicitation[] to address concerns about alleged conflicts of interest arising out of the close

relationship between the agencies and the incumbents.” Pl. Resp. at 17. The text of the opinion,

however, reveals little link between the plaintiff’s OCI allegations and solicitation terms. 131

Fed. Cl. 26, 29-30. Instead, the Court held that “[l]ogically, the waiver rule also applies where a

protester fails to raise OCI claims before the close of the bidding process,” id. at 29, and that the

plaintiff in that case was aware of the basis of its claims that the terms of the competition would

unfairly favor the incumbent contractor prior to award. Id. at 30.




                                                  4
        Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 9 of 25




       Similarly, in Communication Construction Services v. United States, 116 Fed. Cl. 233,

263-64 (2014), the Court recognized that the Federal Circuit in COMINT had “expanded Blue &

Gold by applying its reasoning ‘to all situations in which the protesting party had the opportunity

to challenge a solicitation before the award and failed to do so,’” and had “recognized that ‘[t]he

same policy underlying Blue & Gold supports it[s] extension to all pre-award situations.’” Id. at

259 (quoting COMINT, 700 F.3d at 1382). The Court applied the waiver rule in holding that the

plaintiff’s OCI allegations, which claimed that a conflict of interest affected not only the

development of the solicitation but also the evaluation of proposals through participation on the

Source Selection Committee, was waived because the plaintiff was aware of the basis of its

allegations prior to the deadline for receipt of proposals. Id. at 263-64. The Court pointed not

only to language of the draft and final solicitations, but also to other communications and public

statements at an Industry Day as putting the plaintiff on notice of the basis of its claims prior to

the close of the bidding process. Id. at 262, 264. The Court’s analysis there once again refutes

AWS’s improperly narrow framework limiting waiver to solicitation terms alone.

       In the aspects relevant to the Blue & Gold Fleet waiver analysis, AWS’s bias allegations

track closely with the facts in the OCI cases discussed above, and bear even more striking

similarity to the facts in the GAO protest of Adams and Associates, Inc., B-417120; B-417125,

2019 CPD ¶ 21 (Comp. Gen. Jan. 16, 2019). In a vain attempt to avoid the clear parallels with

Adams that we described in our motion, AWS tries to recast its protest allegations. Recognizing

that the protestor in Adams had alleged that the procurement was “irredeemably flawed in that

any agency official . . . who reasonably could have been involved in this procurement is

incapable of fairly evaluating the protester’s proposals,” id. at *2, AWS protests that this is “not

what AWS has alleged in Count 4.” Pl. Resp. at 18. But AWS’s amended complaint and other



                                                  5
       Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 10 of 25




filings in this case contradict this assertion – that the President’s public comments allegedly

exhibiting bias against Amazon rendered DoD evaluators unable to fairly evaluate AWS in this

procurement – consciously or unconsciously – is exactly what AWS is alleging here. See, e.g.,

Amended Compl. ¶ 89 (“members of the SST must have understood that any recommendation

they made would be both subject to scrutiny from the highest levels, and much more likely to

meet with approval if it pleased their superiors”); Amended Compl. ¶ 408 (“President Trump

made known . . . his fervent desire that AWS not be awarded the JEDI Contract . . . DoD

officials . . . consciously or unconsciously[] adopted the President’s bias as their own.”)

(emphasis added). AWS argues that it did not know that the bias it alleges was exhibited through

these public statements would harm it until it became aware that DoD had selected Microsoft for

award, but this is the identical argument that the GAO rejected in Adams, and the very “roll the

dice” approach that the Federal Circuit intended the waiver rule to preclude.

       Finally, two additional cases refute AWS’s continued insistence that the Blue & Gold

Fleet waiver rule applies only to solicitation terms. In Peraton Inc. v. United States, 146 Fed. Cl.

94, 102-03 (2019), this Court held that allegations of bad faith conduct were waived. AWS

attempts to distinguish this case based on its unusual facts, where a plaintiff sought

simultaneously to preserve a challenge to corrective action and yet stay that challenge until the

agency determined whether that corrective action would result in an award to the plaintiff. Pl.

Resp. at 17 n.4; 146 Fed. Cl. at 99. But unlike the plaintiff in Peraton, which at least attempted,

albeit clumsily, to preserve its challenge by raising it before the completion of corrective action,

AWS neglected altogether to raise any complaint about DoD’s corrective action until after it was

complete and AWS learned it was again not selected for award. In Peraton, the Court correctly

found that, under Blue & Gold Fleet, the plaintiff could not hold its allegations of bad faith –



                                                  6
       Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 11 of 25




which did not involve solicitation terms – until after it learned whether it was selected for award

pursuant to the agency’s corrective action. 146 Fed. Cl. at 102-04. So, too, AWS is precluded,

under Blue & Gold Fleet, from pursuing its claims that DoD’s corrective action was carried out

in bad faith only after it learned it was not selected for award.

       Similarly, in Jacobs Technology Inc. v. United States, 131 Fed. Cl. 430 (2017), the Court

examined allegations of bad faith conduct by the agency evidencing a preference for one offeror

over another – allegations thematically similar to AWS’s allegations in this case. 131 Fed. Cl. at

454-55. The Court found that bias allegations raised after the award decision had been made –

pursuant to corrective action – would have been waived and, thus, were appropriately considered

(and, in that case, rejected) prior to award. Id. at 447-48.

       AWS attempts to shoehorn the diverse series of cases applying the waiver rule into a

cramped framework that suits its own purposes but displays little fidelity to the actual facts or

reasoning in those decisions. Moreover, even under its strained reading of these decisions,

AWS’s argument fails, because AWS’s allegations in this case mirror the allegations in many of

those cases. If those other allegations fit within AWS’s interpretation of the Blue & Gold Fleet

waiver rule, so too must AWS’s allegations. As we describe in our motion, AWS challenges the

“terms of the competition” in the same way that the plaintiffs in the cases discussed above

challenged the framework under which the competition would be held or, in the GAO’s

terminology, the “ground rules of the competition.”

       Put another way, to the extent that the allegations in these cases may be linked back to the

solicitation, so too may AWS’s allegations. Despite its denials, the gravamen of AWS’s bias

claims is that President Trump’s public statements about AWS rendered it unable to receive a

fair evaluation from DoD source selection officials.



                                                  7
        Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 12 of 25




        Although AWS now denies that this is the thrust of its allegations and attempts to recast

them as solely evaluation challenges, this spin contradicts AWS’s amended complaint and other

briefing in this case, as we further demonstrate in Section III. Indeed, the only evidence of this

“bias” that AWS cites, aside from public statements and actions of the President and his

associates, is evaluation judgments with which AWS disagrees. But if any evaluation judgment

critical of AWS’s proposal or laudatory toward Microsoft’s is evidence of bias stemming from

public comments of the President in 2019 and previous years, then, just as in the OCI cases,

AWS had an obligation to insist on solicitation terms, either in the original solicitation or in the

amendments that comprised DoD’s corrective action on remand, that would eliminate or mitigate

any such bias. Either way, the crucial fact remains that AWS was aware of the (scant) factual

basis for its allegations of bias prior to award, and prior to the deadline for receipt of final

proposals. Just as the plaintiffs in these other cases were required to promptly bring challenges

to an evaluation and award decision proceeding under circumstances that allegedly advantaged

one offeror over another, rather than waiting to see if they would be selected for award, AWS

was not permitted to hedge its bets by waiting to see how the procurement turned out and then

cry foul only if it was not selected.

        B.      The Cases AWS Cites Do Not Support Its Narrow Construction Of The Blue &
                Gold Fleet Waiver Rule

        In addition to misreading the numerous instances in which this Court and now the Federal

Circuit have applied the waiver rule to challenges not strictly tied to solicitation terms, AWS

takes language from a few cases out of context in an attempt to support an impermissibly narrow

framework. None of these cases supports AWS’s erroneous interpretation.

        For example, AWS cites Boeing Co. v. United States, 968 F.3d 1371 (Fed. Cir. 2020), a

case arising under the Contract Disputes Act rather than a bid protest. In Boeing, the Federal


                                                   8
       Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 13 of 25




Circuit explained that, in applying Blue & Gold Fleet, it has generally ruled that “waiver exists in

certain circumstances where contract terms contain a ‘patent’ ambiguity or defect, including an

obvious omission, inconsistency, or discrepancy of significance, and the contractor or bidder

who later challenges those contract terms in court had not properly raised the problem to the

agency during the contract-formation process.” Id. at 1378 (citing, inter alia, Inserso, 961 F.3d

at 1349–52). But the Court in Boeing did not even reach a dispute as to whether the challenge

involved patent contract terms, because it held that the agency would have lacked authority to

address Boeing’s challenge even had it raised it prior to contract formation. Id. at 1378. Here,

by contrast, had AWS raised its bias allegations before evaluations and source selection were

completed, DoD would have had at its disposal at least the same options to address these

allegations as this Court does now. To the extent that addressing AWS’s allegations is difficult,

that owes to their breathtaking breadth, not to any legal impediments akin to those that precluded

agency redress of the challenge in Boeing.

       AWS also cites Draken International, Inc. v. United States, 120 Fed. Cl. 383, 393 (2015),

alleging “clear similarities” between that case and its allegations. Pl. Resp. at 14-15. But any

similarity between the delay allegations in Draken and AWS’s bias allegations is difficult to

detect. In Draken, the Court merely concluded that the challenged delay in the procurement

process was not apparent from the terms of the solicitation, and was timely under Blue & Gold

Fleet. 120 Fed. Cl. at 393. The Court’s focus was appropriately on when the plaintiff was

placed on notice of the basis of its allegations. Id. Here, AWS’s own allegations make clear that

it was aware of the basis of its bias allegations well prior to both the original and reaffirmed

decisions to award the JEDI contract to Microsoft. The facts of Draken bear little resemblance




                                                  9
          Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 14 of 25




to those presented here, and the Court in Draken engaged in no lengthy analysis of the limits of

the waiver rule that might prove persuasive in this case.

          Similarly, AWS’s reliance on Caddell Construction Co. v. United States, 125 Fed. Cl.

264 (2016), is misplaced. The Court in that case, again in a brief analysis of little relevance to

the present case, found that the waiver rule was inapplicable because the plaintiff had raised a

“straightforward challenge to [the agency’s] evaluation.” Id. at 272. As with Draken and unlike

the cases on which we rely, the allegation at issue in Caddell bears no resemblance to the

allegations at issue in our motion to dismiss.

II.       AWS Entirely Ignores Its 2019 Waiver, Which Has Not Been Cured

          In its response, AWS fails to meaningfully respond to our assertion that it waived its bias

allegations by failing to bring them prior to the original, October 2019 decision by DoD to award

the JEDI contract to Microsoft. Def. Mot., ECF No. 237, at 17-18. AWS’s own pleadings

confirm that it was aware of the basis of its claims of bias, bad faith, improper influence, and

conflict of interest well prior to October 2019, yet failed to raise these claims at that time.

Indeed, we moved the Court to dismiss these allegations from AWS’s original complaint on that

basis. Def. Mot. to Dismiss, ECF No. 132; see also ECF No. 133 (Microsoft Mot. to Dismiss);

ECF No. 168 (AWS Response); ECF No. 174 (Government Reply); ECF No. 175 (Microsoft

Reply).

          AWS ignores this issue, presumably relying on its allegation that Amendment 0009 to the

JEDI Solicitation – a minor amendment that merely clarified a potential ambiguity in a single

aspect of highly technical requirements – somehow created a “clean slate” with regard to its bias

allegations. Amended Compl. ¶ 403; see also AR Tab 643. But AWS cites no authority for the

notion that a remand expressly limited to technical issues, or corrective action pursuant thereto



                                                  10
       Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 15 of 25




that addressed only technical issues, could somehow cure AWS’s waiver of its bias allegations

within this same pending litigation by failing to raise these claims prior to the original award.

       AWS attempts unconvincingly to challenge our description of the terms of the remand,

taking words and phrases out of context to paint a misleading picture. AWS miscasts our

assertions that the Government sought remand “in good faith” as somehow agreeing to address

AWS’s allegations that public statements by the President and others prior to the October 2019

award had biased that award decision. Pl. Resp. at 23. This argument conflates distinct

concepts. Certainly in our briefing in support of our motion for voluntary remand, we accurately

asserted that our request for that remand was made in good faith, as that assertion was both true

and part of the binding standard by which this Court would assess our remand request. And the

remand did proceed in good faith. But our assertion of good faith in that context cannot be read

as a commitment to take any action to address AWS’s false and unsupported allegations of bias

in this procurement. Throughout this litigation we have consistently repeated our view that these

allegations are baseless. And we were clear in briefing our remand request that the remand

would address only AWS’s technical challenges. See, e.g., ECF No. 177, at 3 (“DoD, on

remand, will be reconsidering the technical evaluations that AWS has challenged and will be

reconsidering its award decision.”), ECF No. 185, at 10 (“DoD intends, on remand, to reconsider

its award decision in response to all of the technical challenges presented by AWS, without

limitation.”) (emphases added). Indeed, AWS quotes in full our five item list of actions that

DoD would take on remand, which describe actions to address technical concerns only, and

makes no mention of any action to address AWS’s baseless bias allegations. Pl. Resp. at 5.

       Any fair reading of our extensive briefing on the remand reveals that, in accordance with

our consistently expressed view that bias did not affect DoD’s decision-making in this



                                                 11
       Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 16 of 25




procurement, we never suggested that DoD would take any action on remand to address these

erroneous accusations. Nor did DoD in any way commit to address them during the remand.

AWS reveals that it was concerned about the identity of the source selection team, which it has

alleged throughout this litigation was biased against it, and inquired during the remand as to its

composition. Pl. Resp. at 7. But after DoD declined to give a substantive response, AWS did

not press its concerns, either formally or informally. AWS has, for over a year, claimed that

expert DoD source selection officials were biased against it. To preserve that challenge, AWS

was required to advance that argument at a time when DoD could actually address it. It failed to

do so and, thus, waived these claims.

III.   In Count Four, AWS Challenges Not The Evaluations, But Terms Of The Competition
       And The Scope Of Corrective Action

       AWS attempts to avoid the consequences of its waiver by painting its bias claims as

challenges not to a competition tainted by bias, but rather to the manifestation of that bias in the

remand evaluations and source selection decision. But AWS cites only two categories of

“evidence” for this bias: 1) public statements by the President and his associates, chiefly made

before the October 2019 award, and other information made public just before or during the

remand period; and 2) evaluation judgments of DoD’s expert evaluators and source selection

officials with which AWS disagrees. But it is well-settled that the latter does not itself constitute

evidence of bias. See, e.g., Info. Tech. & Applications Corp. v. United States, 316 F.3d 1312,

1323 n.2 (Fed. Cir. 2003) (finding that plaintiff’s “contentions that the [agency] erred in

evaluating the proposals” are “not evidence of bias.”); Jacobs Tech. Inc. v. United States, 131

Fed. Cl. 430, 455 (2017) (“[E]rrors in an evaluation process do not alone suffice to demonstrate

bad faith or permit discovery.”); Four Points by Sheraton v. United States, 63 Fed. Cl. 341, 344–




                                                 12
       Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 17 of 25




45 (2005) (plaintiff’s allegations of bias reflected in evaluations “are part and parcel of the

evaluation itself and capable of challenge in a bid protest in and of themselves.”).

       AWS’s insistence otherwise is an example of one of the most famous logical fallacies,

post hoc ergo propter hoc. AWS alleges that, because the President allegedly expressed a

preference that AWS not be awarded the JEDI contract (e.g. Amended Compl. ¶¶ 404, 408), later

evaluation judgments that criticize AWS’s proposal or laud Microsoft’s must be evidence of this

alleged bias. But correlation does not imply causation; that expert DoD evaluators with a sworn

duty to act impartially made judgments about the proposals with which AWS disagrees does not

imply that these judgments were influenced by any feelings that the President may have

expressed about Amazon. Further, that the effect of any bias, OCI, or other defect would

necessarily manifest in evaluations and the award decision does not mean that these allegations

are “evaluation challenges” that can only be raised post-award.

       AWS argues that our position would force it to assume that DoD would act in bad faith

on remand. Quite the contrary. The purpose of requiring timely disclosure of alleged defects in

the procurement process is to permit the agency to evaluate and, if appropriate, address those

allegations at a point in the process where it can do so most efficiently. If AWS believed that

bias could impact the outcome of the procurement, it had a duty to raise that issue before all

offerors expended resources submitting, and DoD spent resources evaluating, final proposals. It

is AWS that failed to act in good faith, therefore, when it decided not to timely raise its concerns

that the process was tainted but instead to wait to see if it would win the award. It cannot now

rescue its failure to do so by arguing that it did not realize that these statements would have an

impact until after the evaluations, as this gambit was expressly prohibited by the Federal Circuit

in Blue & Gold Fleet. 492 F.3d at 1313 (“While Blue & Gold characterizes this as a challenge to



                                                 13
       Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 18 of 25




the evaluation of Hornblower’s proposal, we agree with the Court of Federal Claims that this

argument is properly characterized as a challenge to the terms of the solicitation.”). This is even

more apparent in the context of the corrective action, given that AWS had raised the same

allegations after the original award, and neither we nor DoD ever suggested that source selection

officials would be replaced or other action taken to address AWS’s bias claims.

       AWS further alleges that “new” strengths in Microsoft’s proposal assessed by the expert

DoD personnel in their re-evaluations, or “new” weaknesses in AWS’s proposal, are evidence of

a bias against AWS on remand. As we describe above, this is not, as a matter of law, evidence of

bias – that expert agency evaluators, in undertaking a comprehensive re-evaluation, arrived at

slightly different conclusions on a small number of points in an enormous procurement is not

evidence of bias against AWS. Moreover, DoD was free on remand to take a fresh look at the

proposals as a whole and assess strengths or weaknesses as appropriate, irrespective of the

contents of the initial evaluations. And AWS ignores that, on remand, its proposal was assessed

a “new” strength, AR Tab 702 at 209,971, and Microsoft’s proposal was assessed several “new”

weaknesses, AR Tab 612 at 181,696, 181,699, 181,701, 181,705. Finally, AWS’s allegations

that these “changes” evidence bias because they followed DoD’s identification of AWS as the

lowest-price offeror do not comport with the record – the price evaluation board report was

completed after the technical evaluation boards had completed their work, and technical

evaluators did not have access to price evaluations. AR Tabs 727, 702, 723; Tab 604 at 181,540.

       Lastly, AWS states that, contrary to our demonstration, AWS does challenge specific

evaluations in Count Four of its complaint. Pl. Resp. at 13. But beyond incorporating by

reference the entirety of the rest of its complaint, Count Four generally attributes evaluation

judgments that it challenged elsewhere in its complaint, particularly those that differ from initial



                                                 14
       Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 19 of 25




2019 assessments, to bias, bad faith, improper influence, and/or conflicts of interest, stemming

from DoD officials “consciously or unconsciously . . .adopt[ing] the President’s bias as their

own.” Amended Compl. ¶¶ 408, 401-12.

       In truth, these allegations challenge not the evaluations themselves, but the decision by

DoD to use source selection officials that AWS had already, in numerous filings with this Court

in this case, alleged were biased against it by the President’s public statements. But AWS never

demanded, either before or during the remand, that these officials be replaced. Instead, AWS

chose to participate fully in the remand proceedings, even after we made clear that the scope of

any corrective action would be limited to re-consideration of AWS’s technical challenges alone,

and even after DoD declined to answer AWS’s questions about the identities of the source

selection team. Much like in the plaintiff in Anham FZCO v. United States, 144 Fed. Cl. 697

(2019), AWS was on notice of the scope of DoD’s corrective action on remand, yet

“impermissibly ‘s[a]t on its rights’ by failing to object to [the agency’s] prior treatment [of those

issues] before the second contract award, and has now waived its right to do so.” Id. at 722.

IV.    AWS Could Have Brought Its Bias Allegations Prior To Evaluation And Award

       AWS further attempts to avoid the consequences of its waiver by arguing that it could not

have brought its allegations of bias earlier because it lacked standing to do so pre-award, because

these challenges were not ripe until Microsoft was awarded the contract, and because any defects

in the procurement were latent, not patent. Pl. Resp. at 18-30. These allegations do not accord

with the law, with the facts, or even with AWS’s own allegations.

       A.      Standing Is Not At Issue Here

       AWS’s argument that it lacked standing to raise its bias claims prior to the completion of

DoD’s corrective action entirely misses the mark. AWS relies on cases where this Court has



                                                 15
       Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 20 of 25




found that an offeror that was not originally the awardee lacked standing to challenge a decision

to take corrective action, because that offeror suffered no injury from the corrective action

proposed by the agency. Pl. Resp. at 19-24. The plaintiffs in these cases lacked standing to

challenge an agency’s decision to take corrective action because they could not show that they

were harmed by that decision, as they were not, for example, an apparent awardee made to

compete again for an award it had already won. See Square One Armoring Serv., Inc. v. United

States, 123 Fed. Cl. 309, 327-28 (2015); Technatomy Corp. v. United States, 144 Fed. Cl. 388,

391-92 (2019). AWS, on the other hand, failed to timely raise its bias allegations, which in this

case amount to a challenge to the scope of the corrective action.

       In a pre-award protest, which include protests to the scope of corrective action, “a

protestor can demonstrate prejudice by establishing a non-trivial competitive injury which can be

addressed by judicial relief.” Square One, 123 Fed. Cl. at 320 (citing Sys. Appl. & Techs., Inc. v.

United States, 691 F.3d 1374, 1382 (Fed. Cir. 2012); Weeks Marine, Inc. v. United States, 575

F.3d 1352, 1362 (Fed. Cir. 2009) (internal quotation marks omitted)). There is no question that

AWS was an actual offeror, and that it alleges a non-trivial competitive injury – that public

statements by the President and his associates had, consciously or unconsciously, biased DoD

evaluators against it. As such, AWS would have had standing to bring its bias claims pre-award.

See Jacobs Tech., 131 Fed. Cl. at 446.

       B.      AWS’s Bias Claims Were Ripe Prior To Award

        AWS spends a great many pages of its response repackaging its argument that it

challenges evaluations, not the terms of the competition or scope of corrective action, as a

ripeness argument. Pl. Resp. at 19-25. At bottom, it appears that the parties agree on the law in

this arena – a plaintiff must bring challenges to the scope of corrective action before that



                                                 16
       Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 21 of 25




corrective action is completed, but challenges to the result of the corrective action are not ripe

until after the corrective action is complete. Jacobs Tech., 131 Fed. Cl. at 446. Where the

parties disagree is as to the nature of AWS’s bias claims. AWS misunderstands our statement in

our motion that it has created an illusory distinction between its bias allegations, which it frames

as evaluation challenges, and challenges to the procurement process or the scope of corrective

action. See Pl. Resp. at 20. Although there is a legal distinction between a challenge to the

scope of corrective action and its execution, that distinction is not operative here, because AWS

plainly challenges the former. AWS continues to try to reframe its bias claims as challenges to

DoD’s evaluation judgments, but as demonstrated in Section III above, AWS’s bias claims in

fact challenge the terms of the JEDI competition and the scope of the corrective action

undertaken by DoD.

       Like the plaintiffs in Jacobs and Anham, therefore, AWS has waived its bias allegations

by failing to object to plain statements we made in this case, and DoD made in undertaking its

corrective action, that its scope would not include any action to address AWS’s bias allegations.

This waiver, of course, follows from AWS’s original waiver of its bias allegations by failing to

raise them prior to the original award in 2019, a waiver which was not cured by a remand and

corrective action undertaken to address unrelated technical challenges.

       C.      AWS’s Own Allegations Demonstrate That Any Supposed Defect Was Patent

       This same dynamic can be seen again with respect to AWS’s argument that any defect in

the corrective action scope was latent rather than patent. Pl. Resp. at 26-30. First, AWS cherry

picks a few statements from our remand briefing to suggest that we promised that DoD would

address AWS’s bias allegations on remand. Id. at 26-28. As we have demonstrated in Section II

above, this argument mischaracterizes our clear and consistent statements that the remand would



                                                 17
       Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 22 of 25




address AWS’s technical allegations alone, as well as our consistent statements throughout this

litigation that AWS’s bias claims are baseless and, thus, do not require any further action on

remand.

       Second, AWS alleges that it is not the public statements of the President and his

associates alone that establish bias, but their alleged manifestation in DoD’s evaluations. Pl.

Resp. at 28. Certainly, we agree with AWS’s admission that it is absurd to suggest that these

public statements are anywhere near sufficient to establish bias against AWS in the JEDI

procurement. Unfortunately for AWS, that is all the evidence of bias it alleges. As we explain

above, its allegation that this bias manifested every time an evaluator gave AWS less – or

Microsoft more – credit than AWS believes it deserved is legally insufficient. Although AWS

may challenge these judgments on their merit and has done so, that AWS disagrees with them,

even strenuously, is no evidence that they stem from bias. Info. Tech., 316 F.3d at 1323 n.2.

       Third, AWS argues that it could not have discovered that DoD did not commit to

removing evaluators it had alleged were conflicted from the corrective action process through

reasonable and customary care. Pl. Resp. at 29-30. But as we have explained, our briefing on

the remand motion was quite clear that DoD had no such intention, and that remand would be

limited to addressing technical issues only. Moreover, DoD never in any way suggested that it

would remove evaluators that AWS had alleged were biased. In an email transmitting

Amendment 0007 to the solicitation, AWS was put on notice that the contracting officer for the

procurement had been replaced. AR Tab 591. AWS then asked about the identity of the source

selection team but, as AWS acknowledges, DoD was not permitted to divulge the specific

identities of these individuals. Pl. Resp. at 29. But this limitation did not prevent AWS from

filing a pre-award protest demanding the removal of individuals involved in the previous



                                                18
        Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 23 of 25




evaluations and source selection decision, which AWS had already in this litigation previously

alleged were biased against it. AWS filed no such protest, and has now waived the right to

pursue these allegations.

V.    The Equitable And Policy Rationales Of Blue & Gold Fleet Support A Finding Of Waiver

       Finally, AWS appeals to equitable and policy concerns, speculating that a “flood of

litigation” would result from a finding that it has waived its bias claims. Pl. Resp. at 30-32. In

the main, AWS bases this argument on its mischaracterization, repeatedly refuted above, of its

own claims as evaluation challenges. This argument fails for multiple reasons. First, to the

extent that AWS believes that DoD improperly evaluated its proposal, AWS can challenge the

technical adequacy of DoD’s decisions, as it has already done in Counts One through Three of its

amended complaint. Second, AWS fails to acknowledge just how unusual its own bias claims

are. Although unsuccessful offerors occasionally allege, based on little more than the fact that

their proposal was not selected for award, that the agency was biased against them, this Court has

had little trouble swiftly disposing of such flimsy claims. See, e.g., Info. Tech., 316 F.3d at 1323

n.2. Here, AWS has alleged that public statements by the President of the United States, made

over several years including before he took office, essentially render suspect any award of a

Federal contract for which Amazon or its affiliates unsuccessfully compete. Similar allegations

are not likely to flood this Court.

       Finally, AWS’s argument that it should be permitted to advance its bias claims even if

waived is not well-founded in law or equity. See Pl. Resp. at 32-33. When the Federal Circuit

has stated the a claim can be raised after award when raising it prior would be impracticable, it

was referring to a situation in which there was insufficient time to raise the issue prior to award.

That is not the situation here. See COMINT, 700 F.3d at 1382. We have refuted above AWS’s



                                                 19
       Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 24 of 25




allegation that raising its bias claims was impracticable because it did not know they would

matter until it learned it was not selected for award, and the Federal Circuit and this Court have

repeatedly rejected this notion, which is the principle that lies at the heart of the Blue & Gold

Fleet waiver rule.

       Moreover, the Federal Circuit has stated that when waiver is found, dismissal is

mandatory, not discretionary. Per Aarsleff A/S v. United States, 829 F.3d 1303, 1317 (Fed. Cir.

2016) (Reyna, J., concurring). And even were a finding of waiver discretionary, AWS’s

argument that it had no way of knowing that it would again have cause for concern about bias

stemming from alleged political interference is belied by nearly every document that AWS has

filed in this case, in which AWS has consistently alleged that these statements tainted the entire

JEDI procurement. AWS had every opportunity to timely raise its concerns about the

President’s statements and conduct when it became aware of them, yet it has consistently elected

not to do so until after finding out that it was not selected for award. Under these circumstances,

equity does not require that this Court permit AWS to advance its waived bias claims.

                                         CONCLUSION

       For these reasons, the United States respectfully requests that the Court dismiss Count

Four of the amended complaint, because AWS has waived the allegations contained therein.

                                                  Respectfully submitted,

                                                  JEFFREY BOSSERT CLARK
                                                  Acting Assistant Attorney General

                                                  ROBERT E. KIRSCHMAN, JR.
                                                  Director

                                                  s/ Patricia M. McCarthy
                                                  PATRICIA M. MCCARTHY
                                                  Assistant Director



                                                 20
      Case 1:19-cv-01796-PEC Document 251 Filed 12/17/20 Page 25 of 25




OF COUNSEL:

MICHAEL G. ANDERSON                  s/ Anthony F. Schiavetti
BENJAMIN M. DILIBERTO                ANTHONY F. SCHIAVETTI
Assistant General Counsel            Senior Trial Counsel
Washington Headquarters Service &    RETA BEZAK
Pentagon Force Protection Agency     Trial Attorney
Office of General Counsel            U.S. Department of Justice
Department of Defense                Civil Division
                                     Commercial Litigation Branch
TYLER J. MULLEN                      PO Box 480, Ben Franklin Station
CCPO Legal Advisor                   Washington, D.C. 20044
Assistant General Counsel            Tel: (202) 305-7572
Defense Information Systems Agency   Fax: (202) 305-1571
Office of the General Counsel        anthony.f.schiavetti@usdoj.gov

December 1, 2020                     Attorneys for Defendant




                                     21
